Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, the phrase “at least one nozzle head unit” lacks proper antecedent basis in view of the phrase “a nozzle head unit” claimed on line 4.  It is unclear if the at least one nozzle head unit includes the nozzle head unit claimed on line 4 or not.  For the purpose of examination, the phrases “a first nozzle head unit” and “at least one second nozzle head unit” are assumed on lines 4 and 10 respectively.
In claim 1, line 12, the phrase “the nozzle head unit” lacks proper antecedent basis.  For the purpose of examination, the phrase “the first nozzle head unit” is assumed.
In claim 1, line 13, the phrase “the nozzle head unit” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least one second nozzle head unit” is assumed.
In claim 2, line 3 and claim 3, line 3, the phrase “the nozzle head unit” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least one second nozzle head unit” is assumed.
In claim 8, applicants claim “a cartridge standby holding unit” and “a cartridge replacement unit”.  It is unclear if these units are the same units (“a standby holding unit” and “a head replacement unit” respectively) claimed in claim 1 or difference once. For the purpose of examination, the units claimed in claim 8 are the same units as claimed in claim 1 (see applicants’ specification on [0084]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiyama et al (2017/0128962A1).
As to claim 1, Kashiyama et al a coating machine (see Figs 3-5), which performs coating by spraying paint from a nozzle (nozzle dispenser opening 3a), comprising: a robot arm (nozzle moving mechanism 5 [0003]) having a chuck (gripper 21) at a front end; a 1st nozzle head unit (nozzle 3 assembly) detachably mounted on the chuck and including: a nozzle head (3) having a nozzle (3a) configured to spray the paint, a nozzle control unit (71) configured to control driving of the nozzle, and a head-side circulation path (15) configured to enable the paint to circulate within the nozzle head (3), wherein the nozzle head, the nozzle control unit (71) and the head-side circulation path are integrally configured and detachably mounted with respect to the chuck; a standby holding unit (31) that holds at least one 2nd nozzle head unit in a standby state; and a head replacement unit (17) that replaces the 1st nozzle head unit mounted on the chuck with the at least one second nozzle head unit (held by the standby holding unit (see Fig 4 and 12).
As to claim 2, Kashiyama et al (see Fig 3) the at least one 2nd nozzle head unit (nozzle assembly 3) is provided with a paint storage unit (13) storing the paint sprayed from the nozzle, and wherein the paint storage unit is connected to the head-side circulation path (15), in a state in which the paint is able to be supplied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 6,458,424) in view of Kashiyama et al (2017/0128962A1).
As to claim 1, Yoshida et al a coating machine (see Figs 1-2,4, 11-13), which performs coating by spraying paint from a nozzle (coating apparatus 11), comprising: a robot arm (4) having a chuck (housing 12) at a front end; a 1st nozzle head unit (cartridge 25) detachably mounted on the chuck and including: a nozzle head having a nozzle (28A) configured to spray the paint (when the paint is projected on the conical projection 27), and a head-side circulation path (28) configured to enable the paint to circulate within the nozzle head (20), wherein the nozzle head and the head-side circulation path (28) are integrally configured and detachably mounted with respect to the chuck (12); a standby holding unit (cartridge changer 51) that holds at least one second nozzle head unit (25) in a standby state; and a head replacement unit (cartridge gripper 100) that replaces the first nozzle head unit (25) mounted on the chuck (12) with the at least one second nozzle head unit (25) held by the standby holding unit (51, see Fig 1). Yoshida et al lacks teaching a nozzle control unit.  Kashiyama et al teaches (see Fig 3 and para {0072-0073] a nozzle control unit (71) capable of controlling driving of the nozzle (3).  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include a nozzle control unit to automatically control movements of the nozzle during coating operation.
As to claim 2, in Yoshida et al (see Fig 2) the at least one second nozzle head unit (25) is provided with a paint storage unit (30) storing the paint sprayed from the nozzle (28A), and wherein the paint storage unit is connected to the head-side circulation path (28), in a state in which the paint is able to be supplied.
Regarding claim 3, in Yoshida et al (see Fig 2) the paint storage unit (30) is a paint supply tank integrated with the at least one 2nd nozzle head unit (25), and the head-side circulation path (28) is configured to enable the paint to circulate between the head-side circulation path (28) and the paint supply tank (30).
Regarding claim 5, in Yoshida et al (see Fig 2) the paint storage unit (30) is a cartridge storing the paint, and the nozzle head (28a) is provided with a cartridge mounting unit (container 26 with coupling portions 26A and 26B) on which the cartridge is detachably mounted (on the cartridge mount portion 16).
Regarding claim 8, Yoshida et al teaches (see Fig 6) a cartridge standby holding unit (rack plate 54) for holding the cartridge in standby is provided; a cartridge replacement unit (transfer mechanism 77, 78 lift mechanism 93) is configured to replace the cartridge mounted on the cartridge mounting unit with the cartridge held by the cartridge standby holding unit.

Allowable Subject Matter
Claims 4, 6-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Clifford (US 2010/0196616) teaches (see Fig 3) a robotic painting system having paint canister (44) on the arm in communication with the applicator 24 but standby and replacement units and the possibilities of replacing canisters are not taught in Clifford.  The closest prior art of record, Yoshida et al o Kashiyama et al fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed coating machine (see claim1) comprising, inter alia, the paint from the nozzle head returns to the paint supply tank by connecting the paint supply tank to the head-side circulation path at one end; a cylinder storing the paint and a piston sliding within the cylinder are provided within the paint supply tank; an extruding apparatus is provided for pressing the piston in the cylinder; a supply volume control unit for controlling actuations of the extruding apparatus is provided; the supply volume control unit controls actuations of the extruding apparatus that extrudes the piston based on supply volume of the paint fed to the nozzle head and return volume of the paint returning from the nozzle head (as to claim 4);  wherein a paint storage unit that stores the paint sprayed from the nozzle is provided at the robot arm, and an arm-side circulation path enabling flow of the paint is provided at the robot arm, the arm-side circulation path is provided with: an arm-side supply path that feeds the paint supplied from the paint storage unit towards the head-side circulation path; and an arm-side return path that causes the paint not sprayed from the nozzle to return from the head-side circulation path and supplies the paint to the arm-side supply path again (as to claims 6-7); and the robot arm is provided with a color changing valve, the color changing valve having a paint storage unit that stores paint of each color and enabling color changing so that a chosen paint can be supplied to the nozzle head; and the robot arm is provided with an arm-side circulation path that enables flow of the paint; the arm-side circulation path is provided with an arm-side supply path and an arm-side return path, the arm-side supply path supplying the paint from the color changing valve towards the head-side circulation path, and the arm-side return path causing the paint not sprayed from the nozzle to return from the head-side circulation path and supplying the paint towards the arm-side supply path again; the robot arm or the nozzle head unit is provided with a pressure adjustment unit and a main body control unit, the pressure adjustment unit regulating pressures of the paint flowing from the color changing valve via the arm-side supply path to the head-side circulation path, and the main body control unit controlling actuations of the color changing valve and the pressure adjustment unit; based on actuation controlling of the color changing valve and the pressure adjustment unit by the main body control unit, the paint circulates between the head-side circulation path and the color changing valve via the arm-side supply path and the arm-side return path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/